                                            Case 3:17-cv-07190-JCS Document 127 Filed 01/12/21 Page 1 of 8




                                   1

                                   2

                                   3
                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                   7        JUDY O’NEIL,                                   Case No. 17-cv-07190-JCS
                                                        Plaintiff,
                                   8
                                                                                           ORDER REGARDING MOTION TO
                                                  v.                                       STAY, MOTION TO STRIKE,
                                   9
                                                                                           STIPULATION, AND
                                  10        CITY AND COUNTY OF SAN                         ADMINISTRATIVE MOTIONS TO
                                            FRANCISCO, et al.,                             FILE UNDER SEAL
                                  11                    Defendants.                        Re: Dkt. No. 114, 122, 123, 124,
                                  12
Northern District of California
 United States District Court




                                  13   I.      INTRODUCTION
                                  14           This case arises from the fatal 2017 shooting of Keita O’Neil. Defendants the City and

                                  15   County of San Francisco (the “City”), Edric Talusan, and Christopher Samayoa move to stay the

                                  16   case in light of criminal charges recently filed against Mr. Samayoa. Plaintiff Judy O’Neil—Keita

                                  17   O’Neil’s mother—opposes a stay, in part based on the potential prejudice that delay would cause

                                  18   in light of her serious health issues. The Court held a hearing on December 11, 2020 and

                                  19   requested supplemental evidence regarding Ms. O’Neil’s medical condition, which the parties

                                  20   have now provided. The parties have also filed a stipulation to extend discovery deadlines and the

                                  21   schedule for briefing and hearing dispositive motions. See dkt. 125. For the reasons discussed

                                  22   below, the Court grants a short continuance as follows:

                                  23           (1) Ms. O’Neil shall disclose expert witnesses no later than January 29, 2021, Defendants

                                  24              shall disclose expert witnesses no later than February 15, 2021, rebuttal disclosures

                                  25              shall occur no later than March 1, 2021, and expert discovery will close March 8, 2021;

                                  26           (2) If Mr. Samayoa is deposed, his deposition shall occur no later than April 28, 2021, and

                                  27              the parties shall meet and confer to determine a deadline for supplemental expert

                                  28              reports after that deposition;
                                             Case 3:17-cv-07190-JCS Document 127 Filed 01/12/21 Page 2 of 8




                                   1            (3) Summary judgment and Daubert motions shall be filed no later than May 14, 2021,

                                   2               oppositions shall be filed no later than May 28, 2021, replies shall be filed no later than

                                   3               June 4, 2021, and a hearing will occur on July 2, 2021 at 9:30 AM;

                                   4            (4) The pretrial conference is CONTINUED to October 1, 2021 at 2:00 PM, with all

                                   5               deadlines for pretrial filings continued accordingly;

                                   6            (5) The jury trial (including jury selection) is CONTINUED to begin October 12, 2021,

                                   7               with further dates to be addressed at the next case management conference.

                                   8            It appears likely that a further stay is not warranted, although full resolution of that

                                   9   question will require first resolving the objections raised in Defendants’ motion to strike regarding

                                  10   Ms. O’Neil’s medical evidence. The parties shall meet and confer to determine whether they can

                                  11   stipulate that the evidence presented by Ms. O’Neil is authentic and reflects the views of medical

                                  12   professionals familiar with her condition, and if so, shall file a stipulation to that effect no later
Northern District of California
 United States District Court




                                  13   than January 22, 2021. If Defendants are not satisfied that the evidence is authentic and accurately

                                  14   reflects Ms. O’Neil’s medical condition, the parties shall file a joint notice to that effect no later

                                  15   than January 22, 2021, and Ms. O’Neil shall file further evidence, including at least one

                                  16   declaration by a medical professional familiar with her condition, no later than February 5, 2021.

                                  17            A case management conference will occur on March 12, 2021 at 2:00 PM, in addition to

                                  18   the conference set for February 5, 2021. The parties shall file a joint case management statement

                                  19   no later than March 5, 2021.

                                  20            Sufficient cause having been shown, the parties’ administrative motions to file under seal

                                  21   (dkts. 122, 123) are GRANTED.

                                  22   II.      BACKGROUND
                                  23            On December 1, 2017, Defendant Samayoa, at the time an officer of the San Francisco

                                  24   Police Department, shot and killed Plaintiff Judy O’Neil’s son Keita O’Neil. See Corrected Joint

                                  25   Case Management Statement (dkt. 33). The parties dispute whether the shooting was justified. Id.

                                  26   This case was filed on December 19, 2017. The Court did not initially set a trial schedule for the

                                  27   case, and Defendants have opposed setting such a schedule in light of potential criminal charges

                                  28   against the individual officer defendants. In November of 2019, the Court appointed a guardian ad
                                                                                           2
                                          Case 3:17-cv-07190-JCS Document 127 Filed 01/12/21 Page 3 of 8




                                   1   litem for Ms. O’Neil—her sister, April Green—due to medical issues that arose while the case was

                                   2   pending. See dkt. 89. In August of 2020, the Court set a schedule for the case over Defendants’

                                   3   objections, with fact discovery to close December 31, 2020, dispositive motions to be heard April

                                   4   2, 2021, and trial to begin July 12, 2021. See dkt. 106. The San Francisco District Attorney has

                                   5   since filed criminal charges against Mr. Samayoa based on the shooting. Wilkinson Decl. (dkt.

                                   6   114-2) ¶ 1.

                                   7          Defendants move to vacate the trial date and stay the case indefinitely in light of the

                                   8   pending criminal case against Mr. Samayoa, because proceeding with this civil action would force

                                   9   Mr. Samayoa to choose between defending himself here and invoking his Fifth Amendment rights

                                  10   against self-incrimination in the criminal matter, and the City and Mr. Talusan could also be

                                  11   prejudiced in preparing their own defenses if Mr. Samayoa declines to testify. See Mot. to Stay

                                  12   (dkt. 114). According to Defendants, Ms. O’Neil faces minimal prejudice from a stay, and even
Northern District of California
 United States District Court




                                  13   regardless of the criminal case against Mr. Samayoa, the existing schedule for this case is unlikely

                                  14   to be feasible in light of the ongoing COVID-19 pandemic. Id. Mr. Samayoa’s criminal defense

                                  15   attorney states that she intends to advise him to invoke the Fifth Amendment and decline to testify

                                  16   if he is called to do so in this civil action. Wilkinson Decl. ¶ 4.

                                  17          Ms. O’Neil asserts that her “health has degenerated so much that she became mentally and

                                  18   physically incompetent and had to have a guardian ad litem appointed last year,” and there is a

                                  19   serious risk “that she may not survive to the current trial date, much less moving and vacating the

                                  20   trial date indefinitely.” Opp’n to Stay (dkt. 117) at 2. The parties agree that Ms. O’Neil’s

                                  21   individual claims would not survive her if she died before trial. Ms. O’Neil contends that

                                  22   proceeding with parallel civil and criminal cases is permissible, that the prejudice to her of a stay

                                  23   outweighs the prejudice to Defendants of proceeding to trial, that previous statements by Mr.

                                  24   Samayoa about the shooting will be admissible as statements of a party opponent under Rule

                                  25   802(d)(2) of the Federal Rules of Evidence even if he does not testify, and that it is possible Mr.

                                  26   Samayoa’s criminal case could be resolved before the trial in this action. See generally id.

                                  27   Defendants respond that Ms. O’Neil failed to provide evidence of her medical condition, and that

                                  28   the pending criminal charges actually filed against Mr. Samayoa distinguish this case from others
                                                                                          3
                                          Case 3:17-cv-07190-JCS Document 127 Filed 01/12/21 Page 4 of 8




                                   1   where courts have proceeded with civil actions despite a defendant invoking the Fifth Amendment

                                   2   due to potential criminal exposure. See generally Reply (dkt. 118).

                                   3          At the hearing on December 11, 2020, the Court invited a supplemental filing by Ms.

                                   4   O’Neil no later than December 24, 2020, and a responsive filing by Defendants no later than

                                   5   January 6, 2021. Ms. O’Neil submitted copies of medical records from October of 2019. See dkt.

                                   6   120. Defendants filed a declaration by a medical expert stating that the medical records do not

                                   7   indicate that Ms. O’Neil would be expected to die before trial. See dkt. 122. Ms. O’Neil

                                   8   submitted additional medical evidence on December 30, 2020, see dkt. 123, which Defendants

                                   9   move to strike as untimely, insufficiently authenticated, and too vague to be useful, both as to Ms.

                                  10   O’Neil’s condition and as to a particular doctor’s familiarity with Ms. O’Neil, see Mot. to Strike

                                  11   (dkt. 124).

                                  12   III.   ANALYSIS
Northern District of California
 United States District Court




                                  13          A.     Legal Standard for Stay Due to Criminal Prosecution
                                  14          “While a district court may stay civil proceedings pending the outcome of parallel criminal

                                  15   proceedings, such action is not required by the Constitution.” Fed. Sav. & Loan Ins. Corp. v.

                                  16   Molinaro, 889 F.2d 899, 902 (9th Cir. 1989) (citations omitted). “A defendant has no absolute

                                  17   right not to be forced to choose between testifying in a civil matter and asserting his Fifth

                                  18   Amendment privilege.” Keating v. Office of Thrift Supervision, 45 F.3d 322, 326 (9th Cir. 1995).

                                  19   Instead, a court must weigh factors including, in addition to “the extent to which the defendant’s

                                  20   fifth amendment rights are implicated,” the following:

                                  21                  (1) the interest of the plaintiffs in proceeding expeditiously with this
                                                      litigation or any particular aspect of it, and the potential prejudice to
                                  22                  plaintiffs of a delay; (2) the burden which any particular aspect of the
                                                      proceedings may impose on defendants; (3) the convenience of the
                                  23                  court in the management of its cases, and the efficient use of judicial
                                                      resources; (4) the interests of persons not parties to the civil litigation;
                                  24                  and (5) the interest of the public in the pending civil and criminal
                                                      litigation.
                                  25
                                       Molinaro, 889 F.2d at 903 (quoting Golden Quality Ice Cream Co. v. Deerfield Specialty Papers,
                                  26
                                       Inc., 87 F.R.D. 53, 56 (E.D. Pa. 1980), and citing, e.g., United States v. Kordel, 397 U.S. 1, 11–12
                                  27
                                       (1970)). “[T]he extent to which the defendant’s Fifth Amendment rights are implicated is a
                                  28
                                                                                           4
                                           Case 3:17-cv-07190-JCS Document 127 Filed 01/12/21 Page 5 of 8




                                   1   significant factor for the [court] to consider, but it is only one consideration to be weighed against

                                   2   others.” Keating, 45 F.3d at 326.1

                                   3          Whether to stay a civil case due to parallel criminal proceedings is left to the discretion of

                                   4   the district court, to be resolved as the interests of justice require. Id. at 324 (quoting Sec. & Exch.

                                   5   Comm’n v. Dresser Indus., 628 F.2d 1368, 1375 (D.C. Cir. 1980)). Generally, “the strongest case

                                   6   for deferring civil proceedings until after completion of criminal proceedings is where a party

                                   7   under indictment for a serious offense is required to defend a civil or administrative action

                                   8   involving the same matter.” Dresser Indus., 628 F.2d at 1375–76.

                                   9          B.    An Indefinite Stay Is Likely Not Warranted
                                  10          This case presents a close call on whether to grant a stay. The substantial overlap in

                                  11   subject matter between Ms. O’Neil’s claims here and the criminal charges against Mr. Samayoa,

                                  12   as well as the fact that Mr. Samayoa has already been charged and the potential for criminal
Northern District of California
 United States District Court




                                  13   liability is not merely speculative, tend to favor staying the case. See, e.g., McCormick v. Rexroth,

                                  14   No. C 09-4188 JF, 2010 WL 934242, at *2 (N.D. Cal. Mar. 15, 2010); Chao v. Fleming, 498 F.

                                  15   Supp. 2d 1034, 1037 (W.D. Mich. 2007). Defendants are, of course, correct that they face at least

                                  16   some prejudice in defending against Ms. O’Neil’s civil claims as a result of Mr. Samayoa’s intent

                                  17   to decline to testify based on his Fifth Amendment right against self-incrimination, although other

                                  18   evidence—including Mr. Samayoa’s past statements about the shooting and Mr. Talusan’s

                                  19   testimony—would remain available to them.

                                  20          On the other hand, Ms. O’Neil has already waited years for a trial in this case, and now

                                  21   faces serious health problems including dementia, heart problems, and other physical impairments.

                                  22   See, e.g., Green Decl. (dkt. 117-3) ¶ 5.2 As an elderly person in what appears to be very poor

                                  23
                                       1
                                  24     Other factors that may weigh in favor of a stay include the potential of the civil case to “expand
                                       rights of criminal discovery beyond the limits of Federal Rule of Criminal Procedure 16(b),
                                  25   expose the basis of the defense to the prosecution in advance of criminal trial, or otherwise
                                       prejudice the case.” Sec. & Exch. Comm’n v. Dresser Indus., Inc., 628 F.2d 1368, 1376 (D.C. Cir.
                                  26   1980). Mr. Samayoa has not argued here that proceeding with this civil case would prejudice his
                                       criminal defense in any way, only that he and the other defendants will face undue prejudice in
                                  27   their ability to defend the civil case as result of Mr. Samayoa invoking the right against self-
                                       incrimination that attaches to his criminal prosecution.
                                       2
                                  28     Much of the evidence addressing Ms. O’Neil’s medical condition has been filed under seal, and
                                       the Court will not recount the details of those sealed records in this public order.
                                                                                            5
                                          Case 3:17-cv-07190-JCS Document 127 Filed 01/12/21 Page 6 of 8




                                   1   health, there is a real risk that she could die before trial if this case is stayed until the conclusion of

                                   2   Mr. Samayoa’s criminal case, even if the evidence in the record comes short of predicting the

                                   3   likelihood of Ms. O’Neil’s death on any particular timeline. The parties agree that at least some of

                                   4   Ms. O’Neil’s claims would not survive her if she were to die before trial. Accordingly, while less

                                   5   certain than the prejudice that Defendants would suffer from proceeding without Mr. Samayoa’s

                                   6   testimony, the harm Ms. O’Neil would suffer if she does not live to see trial would be more

                                   7   complete: she would lose any potential to obtain redress for herself, and some of her claims would

                                   8   be lost even to her estate.

                                   9           The interests of managing the Court’s calendar and efficient use of judicial resources favor

                                  10   denying a stay. The Court has an interest in expeditious resolution of cases before it, and this case

                                  11   has been pending for several years. Under the circumstances of this case, however, the Court’s

                                  12   interest in clearings its docket carries relatively little weight as compared both to Defendants’
Northern District of California
 United States District Court




                                  13   interest in presenting a thorough defense and to Ms. O’Neil’s interest in seeing claims based on

                                  14   her son’s death adjudicated while she is alive.

                                  15           The public interest also sheds little light on the outcome. The public has an interest in

                                  16   seeing justice done, but aspects of that interest weigh for both sides. A fair criminal trial of Mr.

                                  17   Samayoa, expeditious resolution of claims seeking to hold police officers accountable for an

                                  18   allegedly unjustified killing, and a full and fair defense of those claims by officers who assert that

                                  19   they acted properly in defense of themselves or others are all matters of public interest. While this

                                  20   case has considerable public importance, the public’s interest tends to overlap with the interests of

                                  21   parties on both sides, and does not significantly alter the balance.

                                  22           The ongoing COVID-19 pandemic further complicates matters. As Ms. O’Neil notes, her

                                  23   age and health condition put her at particular risk from that disease, although the distribution of

                                  24   vaccines to high-risk individuals now underway could mitigate that risk. As Defendants note,

                                  25   restrictions on indoor gatherings might well prevent a jury trial from taking place on the current

                                  26   schedule even if the Court declines to grant a stay based on Mr. Samayoa’s criminal prosecution.

                                  27           Weighing these considerations against one another, the Court concludes that a relatively

                                  28   short continuance is warranted in order to increase the likelihood of trial proceeding on schedule,
                                                                                            6
                                           Case 3:17-cv-07190-JCS Document 127 Filed 01/12/21 Page 7 of 8




                                   1   and to allow for the possibility that Mr. Samayoa might be able to offer testimony if his criminal

                                   2   case concludes more quickly than expected. If Ms. O’Neil’s health is as poor as her recent filings

                                   3   suggest, however, an indefinite stay through the conclusion of Mr. Samayoa’s prosecution would

                                   4   create an unacceptable risk of Ms. O’Neil’s death before her claims can be tried.

                                   5          Defendants’ motion to strike raises legitimate concerns that Ms. O’Neil’s most recent

                                   6   submission lacks both evidentiary rigor and a sufficient explanation of the relationship between

                                   7   Ms. O’Neil and the doctor who provided a letter regarding her health.3 The Court has no reason to

                                   8   doubt that those documents accurately reflect Ms. O’Neil’s health and expects that the parties can

                                   9   resolve those objections. Nevertheless, absent agreement of the parties, the Court will not resolve

                                  10   the motion to stay based on documents that fail to meet basic standards of evidence and

                                  11   foundation. The parties are therefore ORDERED to meet and confer to determine whether Ms.

                                  12   O’Neil’s counsel can assure Defendants of the authenticity and foundation of the medical evidence
Northern District of California
 United States District Court




                                  13   they provided. If so, the parties shall file a stipulation to that effect, withdrawing Defendants’

                                  14   motion to strike, no later than January 22, 2021. If the parties are not able to reach an agreement,

                                  15   they shall file a joint notice so stating by the same date, and Ms. O’Neil shall file further evidence,

                                  16   including at least one declaration by a medical professional familiar with her condition, no later

                                  17   than February 5, 2021. The Court takes the motion to strike and motion to stay under advisement

                                  18   pending resolution of those issues.

                                  19   IV.    CONCLUSION
                                  20          The Court GRANTS a continuance as stated above, GRANTS the parties’ administrative

                                  21   motions to file under seal, and takes under advisement Defendants’ motion to stay and motion to

                                  22   ///

                                  23   ///

                                  24   ///

                                  25
                                  26   3
                                         The Court will not strike that filing on account of its tardiness. While Ms. O’Neil’s attorneys
                                  27   could and should have taken steps to gather and submit medical evidence before the hearing on
                                       Defendants’ motion to stay, and should have sought a stipulation or the Court’s leave before filing
                                  28   additional documents after the deadline, they have provided a sufficient explanation of their
                                       inability to obtain this evidence after the hearing within the time originally allowed.
                                                                                           7
                                          Case 3:17-cv-07190-JCS Document 127 Filed 01/12/21 Page 8 of 8




                                   1   strike. The parties shall meet and confer as discussed above.

                                   2          IT IS SO ORDERED.

                                   3   Dated: January 12, 2021

                                   4                                                  ______________________________________
                                                                                      JOSEPH C. SPERO
                                   5                                                  Chief Magistrate Judge
                                   6
                                   7
                                   8
                                   9
                                  10
                                  11
                                  12
Northern District of California
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                        8
